DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 02/22/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10847423 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Allowable Subject Matter
Claims 2-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-8 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an integrated circuit structure, comprising: a contact plug between and in direct contact with the first contact electrode and the second contact electrode, the contact plug between the first fin structure and the second fin structure, and the contact plug separate and distinct from the gate plug, wherein the contact plug is offset from and overlapping with the gate plug along the first 

Claims 9-15 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an integrated circuit structure, comprising: a contact plug between and in direct contact with the first contact electrode and the second contact electrode, the contact plug between the first nanowire structure and the second nanowire structure, and the contact plug separate and distinct from the gate plug, wherein the contact plug is offset from and overlapping with the gate plug along the first direction, in combination with the rest of claim limitations as claimed and defined by the Applicant. 

Claims 16-19 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an integrated circuit structure, comprising: a contact plug between and in direct contact with the first contact electrode and the second contact electrode, the contact plug between the first fin structure and the second fin structure, the contact plug having a first end adjacent the first contact electrode and having a second end adjacent the second contact electrode, and the contact plug separate and distinct from the gate plug, wherein the first end of the contact plug is not aligned with the first end of the gate plug along the first direction, and wherein the second end of the contact plug is not aligned with the second end of the gate plug along the first direction, in combination with the rest of claim limitations as claimed and defined by the Applicant. 

Claims 20-26 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a computing device, comprising: a contact plug between and in direct contact with the first contact electrode and the second contact electrode, the contact plug between the first fin structure and the second fin structure, and the contact plug separate and distinct from the gate plug, wherein the contact plug is offset from and overlapping with the gate plug along the first direction, in combination with the rest of claim limitations as claimed and defined by the Applicant. 




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819